Citation Nr: 1012680	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a low back disorder, 
to include intervertebral disc syndrome (IVDS).



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1992 to March 1999.  
The Veteran also had service in the Georgia Army National 
Guard from May 2003 to May 2006, with various periods of 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied the Veteran's 
claim for service connection for a low back disorder.  
During the pendency of this appeal, jurisdiction of this 
claim was transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a low back disorder, the Board finds 
that additional development of the evidence is required.

First, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
Veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for 
service connection, but he was not provided with notice 
pursuant to Dingess, supra.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  

In addition, the Veteran has indicated that he served in the 
Georgia National Guard from May 2003 to May 2006, and has 
provided service treatment records (STRs) which indicate 
that he was diagnosed with and treated for low back 
arthritis and sciatica during his National Guard service.  
See STRs dated in February and March 2005.  Furthermore, the 
Veteran has provided the VA with private medical treatment 
records which document diagnosis of and treatment for a low 
back disorder during the period of his National Guard 
service.  See private treatment records dated in November 
2004, and February 2005.  The Board is required to consider 
all issues which have been raised either by the claimant, or 
by the evidence of record.  Robinson v. Mansfield, 21 Vet. 
App. 545, 552 (2008).  Such evidence as has been provided 
raises the possibility that the Veteran's current low back 
disorder may be the result of, or have been aggravated by, 
his National Guard service.  As such, the AOJ should provide 
the Veteran with VCAA notice which notifies the Veteran and 
his representative of any evidence not previously provided 
that is necessary to substantiate a claim for service 
connection based on ACDUTRA and INACDUTRA service.  The 
notice should further indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Second, regarding the records of the Veteran's National 
Guard Service:  the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  Specifically, the VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records 
include military records, including National Guard records.  
38 C.F.R. § 3.159(c)(2).  The VA will end its efforts to 
obtain records from a federal department or agency only if 
the VA concludes that such records do not exist or that 
further efforts to obtain those records would be futile.  
Id. 

As noted above, the Veteran has indicated that he served in 
the Georgia National Guard from May 2003 to May 2006.  
Furthermore, the Veteran has submitted STRs from his 
National Guard service which show diagnoses of and treatment 
for a low back disorder, including arthritis and sciatica.  
See the STRs dated in February and March 2005.  The AOJ has 
attempted to secure these records twice, by contacting the 
Veteran's individual unit, but has not received any response 
from the Veteran's National Guard unit regarding the 
Veteran's National Guard service records.  Thus, it appears 
that additional Federal records, in the form of medical 
records and personnel records associated with his National 
Guard service, may exist, and may be relevant to the 
Veteran's current claim for service connection for a low 
back disorder.  Therefore, a further attempt to obtain any 
relevant records from the Veteran's National Guard service 
is required.

Third, pursuant to 38 U.S.C. § 5103A, the VA's duty to 
assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  The 
standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  When the VA undertakes to provide a medical 
examination or obtain a medical opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion 
must support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Furthermore, as noted above, the Board is required to 
consider all issues raised either by the claimant, or by the 
evidence of record.  Robinson, supra. 

In this case, there is evidence of current treatment for a 
low back disorder.  The Veteran has provided the AOJ with 
STRs from his National Guard service which indicate that he 
was treated for low back pain, diagnosed with low back 
arthritis and sciatica, and provided with a profile for low 
back strain in February and March 2005.  The Veteran has 
also provided private treatment records which show treatment 
for low back pain in November 2004, February 2005, June 
2006, and January 2007, as well as private treatment records 
dated in March and May 2008 which indicate a diagnosis of 
"DJD - Lumbar Disc Disease."  The AOJ provided a VA medical 
examination in August 2006 which diagnosed the Veteran with 
a herniated disc at L4-5 and L5-S1, and intervertebral disc 
syndrome.  X-rays were conducted during the Veteran's active 
service in April 1995 and in August 2006, both of which 
revealed normal findings.  However, a magnetic resonance 
imaging (MRI) conducted in June 2006 revealed that the 
Veteran had a herniated disc at L4-L5 and at L5-S1.

There is also evidence of treatment for a low back disorder 
in service.  See STRs dated in August 1994, March, April, 
and May 1995, January 1996, August 1997, and December 1998 
(identified as low back strain in August 1994, August 1997, 
and December 1998).  

The Veteran has indicated that he experiences his current 
low back disorder due to "heavy lifting and loading due to 
military duties," and "constant running and sit-ups."  See 
the Veteran's January 2006 claim.  The Veteran has also 
indicated that he believes that his current low back 
disorder was misdiagnosed during service, and that he was 
only properly diagnosed with IVDS after he was provided with 
an MRI in 2006.  See the Veteran's notice of disagreement 
(NOD) of April 2007.  Furthermore, the Veteran indicated 
that duties as a combat medic which required lifting of 
patients, medical equipment, and physical exercises such as 
running on pavement, as well as falling out of an armored 
track vehicle several times, have all contributed to his 
current low back disorder due to causing repetitive back 
trauma.  See the September 2008 VA Form 9.  There is no 
indication that the Veteran is competent to provide a nexus 
opinion regarding his current low back disorder, or to 
provide evidence that a disorder was misdiagnosed during 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(1).  However, a private 
treatment record dated in June 2006, indicated that the 
Veteran's low back pain was "from [the] military."  
Unfortunately, this opinion is inadequate to allow the Board 
to grant the Veteran's claim.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is accorded no weight).

The AOJ provided the Veteran with a medical examination in 
August 2006.  However, the examiner did not provide a review 
of any of the Veteran's relevant treatment either during or 
post-service, nor did the examiner provide an opinion as to 
whether the Veteran's in-service low back pain was "at least 
as likely as not" connected to his active duty US Army 
service.  Furthermore, the medical examiner failed to 
indicate whether the Veteran's low back disorder may have 
been caused or aggravated by the Veteran's Georgia National 
Guard service.  As such, the VA provided medical examination 
of record is inadequate to allow the Board to review the 
Veteran's claim of service connection for a low back 
disorder at this time.  Therefore, a new VA medical 
examination and opinion are required. 

Accordingly, the case is REMANDED for the following action:

1.	Please send the Veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess, supra. 

	The letter must also address the 
Veteran's ACDUTRA or INACDUTRA periods 
of service.  Specifically, this letter 
should notify the Veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate his service connection 
claim for a low back disorder based on 
ACDUTRA and INACDUTRA service.  This 
letter must also advise the Veteran of 
what information or evidence that he 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  

2.	Verify all periods of service with the 
Georgia Army National Guard, including 
all periods of active service, ACDUTRA, 
and INACDUTRA; and obtain from the 
appropriate source, including, as 
appropriate, the Veteran's specific unit 
(identified by the Veteran as "B CO 161st 
AMSB), the Adjutant General of the State 
of Georgia, or other appropriate source, 
all service treatment records for the 
Veteran's Georgia National Guard 
service.  Request any associated medical 
or personnel records, i.e., point 
statements, orders, hospital records, 
etc.  If these records are unavailable 
or simply do not exist, or further 
attempts to obtain them would be futile, 
a negative reply to this effect is 
required.  

3.	Arrange for the Veteran to undergo an 
orthopedic VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of his current low 
back disorder.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of his 
pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  In 
particular, the examiner should address:  
the Veteran's service treatment records 
of low back pain and low back strain 
from his active duty service in the US 
Army from May 1992 to March 1999, the 
service treatment records from his 
Georgia National Guard service from May 
2003 to May 2006 (particularly the 
record of arthritis and sciatica from 
March 2005), the private treatment 
records indicating diagnosis of and 
treatment for a low back disorder, and 
the VA medical examination of August 
2006, as well as any new evidence 
obtained following this remand. 	

	Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion to answer the following 
questions:

A)	Is it at least as likely as not 
(50 percent or more probable) 
that the Veteran's current low 
back disorder is related to the 
Veteran's active service in the 
US Army from May 1992 to March 
1999?
 
(B)  	If the answer to question (A) 
is no, is there clear and 
unmistakable evidence that the 
Veteran's current low back 
disorder pre-existed service in 
the Georgia Army National 
Guard? 

(C)	If the answer to question (B) 
is no, is it at least as likely 
as not (50 percent or more 
probable) that any current low 
back disorder is directly 
related to a period of ACDUTRA 
or INACDUTRA service in the 
Georgia Army National Guard?

(D)  	If the answer is to question 
(B) is yes, did the Veteran's 
current low back disorder 
permanently increase in 
severity during his Georgia 
Army National Guard service?

(E)  	If there was an increase in 
severity of a preexisting low 
back disorder during his 
Georgia National Guard service, 
is there clear and unmistakable 
evidence that this permanent 
increase in severity was due to 
the natural progression of the 
disorder?  

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, the examiner must 
expressly indicate this and discuss why 
this is not possible or feasible.  

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is 
required, it should be undertaken prior 
to further adjudication of the claim.

5.	Then, readjudicate the claim for service 
connection for a low back disorder, to 
include IDS.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) that includes a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


